Citation Nr: 1637729	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-42 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on a higher level of aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Of note, in August 2009, the Board awarded SMC on the basis of aid and attendance.  The December 2009 rating decision at issue, implemented the grant and assigned an effective date of May 30, 2006 for aid and attendance.  The Veteran appealed contending that the RO did not assign the appropriate payment rate for the SMC.

During the course of the appeal, the Veteran also raised other claims on appeal but then withdrew those appeals in February 2015 and requested that the present appeal be sent to the Board. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1.  The Veteran is entitled to SMC at the rate under subsection (o) of 38 U.S.C.A. § 1114 based on loss of use of the lower and upper extremities, bladder and bowel incontinence, and the need for aid and attendance.

2.  The Veteran receives necessary and life-sustaining daily health care with hands-on facilitation by his wife who performs under the direction, guidance, and supervision of a caregiver; resolving doubt in the Veteran's favor, his wife consults with licensed healthcare providers on at least a monthly basis.




CONCLUSION OF LAW

The criteria for an increased level of SMC based on the need for higher level aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(2), are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k). Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o).

SMC provided by 38 U.S.C.A. § 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).  The Veteran is presently in receipt of SMC at the (l) rate for loss of use of both feet.

SMC provided by 38 U.S.C.A. § 1114(o) is payable for any of the following conditions: (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114(l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 C.F.R. § 3.350(e)(1).

Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle a claimant to the maximum rate under 38 U.S.C.A. § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

SMC at the (o) rate is warranted for combinations.  Determinations must be based upon separate and distinct disabilities.  This requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss, or loss of use, of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of use of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness.  38 C.F.R. § 3.350(e)(4).

There are two parts to SMC (r): there is special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2). See 38 U.S.C.A. § 1114(r) (West 2014); 38 C.F.R. §§ 3.350(h), 3.352.

To be awarded SMC (r)(1), under 38 U.S.C.A. § 1114, the Veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The Veteran must also be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(r) (West 2014).

For SMC (r)(2), once the aforementioned threshold is met, the Veteran must show that, in addition to the need for regular aid and attendance, he is in need a higher level of care as specified.  See 38 U.S.C.A. § 1114(r)(2) (West 2014).

The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.

In Turco v. Brown, 9 Vet.App. 222 (1996), the United States Court of Appeals for Veteran's Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Turco, supra; 38 C.F.R. § 3.352.

Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4). Moreover, the provisions of 38 C.F.R. § 3.352(b) are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the need is clearly established and the amount of services required on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

In this case, the Veteran is requesting an additional rate of SMC greater than that currently assigned.  As noted above, the Veteran is currently in receipt of SMC at the L-1 rate for loss of use of both feet.  He is also in receipt of SMC K-1 for loss of use of a creative organ, and he is in receipt of SMC for Aid and Attendance, from May 30, 2006.  

The Board also observes that the Veteran is service connected for bilateral upper extremity disabilities although he has not been awarded SMC for the same.  The Veteran contends that he would be entitled to aid and attendance for the upper extremity disabilities apart from the bilateral lower extremity disabilities because his loss of upper extremity use and/or strength, alone, prevents him from transferring himself and attending to daily activities such as meal preparation, feeding, and hygiene needs.  The Board agrees. 

Pertinent evidence of record indicates that the Veteran would be entitled to SMC at the L rate for loss of use of the upper extremities.  In this regard, the May 2010 VA housebound examination report noted that the Veteran needed aid and attendance due to his upper extremity disabilities.  The examiner noted that the Veteran could not make meals and struggled to feed himself.  The examiner also noted that the Veteran could not transfer himself to/from his wheelchair and bed and that the Veteran needed assistance with all of his hygiene needs.  Thus, as the Board finds that the Veteran would be entitled to SMC at the L rate on two bases, and also requires aid and attendance, the Board finds that the Veteran meets the criteria for a higher SMC at the "o" rate.  Moreover, the Veteran meets the requirements for the "o" rate because he has paralysis or loss of use of both lower extremities as well as loss of bowel and bladder control.   See 38 C.F.R. § 3.350(e)(2).  

Having found that the Veteran meets the SMC "o" rate, and given that he is already in receipt of SMC for "regular aid and attendance," he meets the requirements for the (r)(1) rate.  With respect to whether the Veteran meets the requirements for the SMC at the (r)(2) rate, the Board has considered whether the Veteran is in need of the higher level of aid and attendance and finds that he is.  In this regard, VA treatment records and competent and credible lay statements confirm that he has been dependent on others in all of his activities of daily living such as bathing, dressing, and feeding, since at least May 30, 2006.  As noted in the introduction above, in an August 2009 decision, the Board granted SMC for aid and attendance and the RO determined the that May 30, 2006 was the effective date of his regular aid and attendance award.   

A brief history of the Veteran's need for aid and attendance is necessary for consideration of entitlement to the higher rate of SMC.  In June 2005, a VA housebound examiner opined that the Veteran required daily personal health services of a skilled provider without which, the Veteran would require a hospital, nursing home, or other institutional care.  A January 2007 VA treatment record indicated bowel and bladder incontinence, noting that the Veteran was unable to get to the bathroom in time for these needs.  A January 2008 VA treatment record noted that the Veteran was unable to perform catheter care by himself at home.  

The Veteran was a VA inpatient from September 2009 to November 2009 for rehabilitation following surgery in September 2009.  He was released to his home with weekly assistance from a private, home healthcare company from November 2009 through May 2010.  A November 2009 VA discharge summary noted that the Veteran needed assistance with bathing, dressing, transfers and that he was not able to stand up or walk unassisted.  The November 2009 discharge summary also discussed that the Veteran had been wheel-chair bound for two to three years prior to the hospitalization.  

The Veteran's wife submitted a statement in May 2010 noting that the Veteran's private home health care had ended and that she continued to provide daily care including changing the Veteran's diapers, showering him, dressing him, preparing all of his meals and making sure that he has snacks within reach, as well as transferring him from his wheelchair to his bed.  A May 2010 VA housebound examination which noted that the Veteran used a Foley catheter and required assistance to clean himself after bowel movements.

VA treatment records dated in October 2010 noted that the Veteran was housebound and that his wife was his care giver, that the Veteran was unable to accomplish transfers on his own and that he was unable to tend to daily hygiene needs such as cleaning himself after bowel movements.  A May 2012 VA housebound examiner noted that the Veteran was dependent on his wife's assistance in all of his activities of daily living and without her help, the Veteran would require nursing home care.  The evidence does not demonstrate any improvement in the Veteran's ability to care for himself after the examination.  To the contrary, a September 2013 VA examination report noted that the Veteran had progressively worsening weakness in the lower extremities.  

Upon review of all of the evidence of record, the Board finds that the Veteran has needed substantial care on a daily basis, for the entire period on appeal.  
Further, the Board finds that the Veteran's daily care has been primarily provided by an unlicensed care provider - his wife.  The Board also finds that the Veteran's wife received guidance and supervision from licensed professional care providers at VA as well as from the private, home health care providers.  See e.g. June 2012 VA treatment record that notes the Veteran's wife was instructed on cleaning techniques for catheterization.  See also weekly reports from the private home health care professionals.  VA treatment records dated in 2010 and 2011 demonstrate regular follow up treatment in which the Veteran's home health care needs were discussed with the Veteran's wife approximately once per month.  Although later records are unclear as to the precise frequency of communication between the Veteran's wife and medical professionals, the evidence shows that follow up treatment visits occurred.  

The Board resolves all doubt in the Veteran's favor and finds that the requirement that unlicensed care be provided with regular supervision, is met.  In this regard, the evidence is clear that the Veteran's home care needs did not improve at any point and that the Veteran clearly required substantial, daily care and that apart from such care, he would require institutional care.  The Board finds that if VA failed to schedule monthly follow up visits or calls to make sure that the Veteran's wife continued to provide assistance as instructed, the Veteran should not be punished for the same.  

Accordingly, aid and attendance under 38 U.S.C.A. § 1114(r)(2) is warranted.


ORDER

SMC on account of the need for aid and attendance at a higher level under 38 U.S.C.A. § 1114(r)(2) is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


